United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
DEPARTMENT OF STATE, FOREIGN
SERVICE, NEAR EASTERN AFFAIRS -OVERSEAS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-601
Issued: June 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2014 appellant filed a timely appeal from a July 26, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for merit review of the
claim. As more than 180 days have elapsed from the last merit decision dated December 14,
2012 to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2010 appellant then a 55-year-old information management specialist
deployed to Iraq, filed a traumatic injury claim. On August 16, 2010 he was outside by the
generators when the Phalanx missile defense system began firing, and he heard a loud explosion
nearby and ran for cover. Appellant tripped while running and fell to the ground and felt severe
pain in his lower back. On September 13, 2010 he returned to the United States. On October 9,
2010 appellant had an x-ray of the lumbar spine which showed fractures at L2 and L3.
On October 21, 2010 OWCP accepted appellant’s claim for a sprain of the lumbar region.
On April 16, 2012 it accepted a compression fracture at L2-3 and the Kyphoplasty surgical
procedure at L2-3, performed on October 14, 2010 by Dr. Patrick J. Murray, a treating Boardcertified orthopedic surgeon.
Appellant also claimed compensation for a compression fracture T11-12 and for surgery
to treat this condition. On November 7, 2010 Dr. Robb Hoehlein, a Board-certified radiologist,
noted a new T12 compression fracture and variegated marrow pattern consistent with appellant’s
multiple myeloma. In a December 8, 2010 report, Dr. George L. Cohan, an OWCP medical
adviser, opined that the compression factures at T11 and T12 were not related to the injury of
August 16, 2010. He noted that the claimant had a serious bone marrow and bone disease that
could cause vertebral fractures and that his fractures were related to the disease. Appellant also
submitted treatment notes by a physician’s assistant who worked for Dr. Murray. On
December 9, 2010 he underwent a balloon Kyphoplasty for T11, T12 and L1. Dr. Michael S.
Olin, a Board-certified neurosurgeon, who provided a second opinion for OWCP, advised that
the medical records did not support that the new compression fractures of T11 and 12 were
related to the accepted fall in August 2010.
By decision dated April 16, 2012, OWCP denied coverage for the Kyphoplasty procedure
at T11 and T12. It found that the thoracic spine fractures were not causally related to the
accepted work injury.
Appellant requested an oral hearing before an OWCP hearing representative. In an
October 3, 2011 report, Dr. Murray opined that appellant sustained pathological compression
fractures secondary to the injury sustained in the course of his employment in Iraq. He first met
appellant on October 14, 2010 and subsequent investigation demonstrated the presence of
compression fractures at L2 and L3. In December, appellant developed further compression
fractures of T11, T12 and L1. In an October 24, 2012 report, Dr. Murray agreed with Dr. Olin,
who opined that the Kyphoplasty surgical procedure performed at T11 and T12 was necessitated
not as a result of appellant’s injury in Iraq, but as a result of the myeloma disease process. While
he agreed with Dr. Olin, it could also be argued that there was an increased incidence of
compression fractures in the diseased bone secondary to Kyphoplasty alone. Dr. Murray also
stated that the most common fracture which occurred following balloon Kyphoplasty was at the
adjacent level. In appellant’s case, this was not only at L1 but at T11 and T12 as well.
Dr. Murray noted that it could be argued that had appellant not fallen in the course of his
employment, his disease might well have been diagnosed not due to the compression fracture but
due to the anemia which he was suffering when he arrived home. By decision dated
December 14, 2012, the hearing representative affirmed the April 16, 2012 decision.

2

By letter dated April 24, 2013, appellant requested reconsideration of the December 14,
2012 decision. He resubmitted an April 26, 2011 note by the physician’s assistant for
Dr. Murray, countersigned by Dr. Murray. The physician’s assistant noted that on October 14,
2010 appellant had a diagnosis of vertebral compression fracture at L2 and L3 and on
October 14, 2010, underwent a Kyphoplasty at L2 and L3. At a follow-up appointment, a
compression fracture at L1, T11 and T12 was observed and he underwent a Kyphoplasty at L1,
T12 and T11 on December 9, 2010. The report stated, “Please accept and review our records
from our office regarding his condition that stems from when he first fell and fractured his spine
in Iraq.” On February 28, 2013 Dr. Murray discussed appellant’s injury and the delay in
obtaining an x-ray. He noted that appellant’s acute back pain began after the fall. Although
Dr. Murray was not 100 percent certain that the compression fractures were caused by
appellant’s fall, it was reasonable to speculate that the fall caused his symptoms of acute back
pain, which he experienced immediately after the fall. He noted that one could speculate that
had an adequate investigation began between August and October 2010, appellant’s diagnosis of
multiple myeloma might have been made sooner. Had appellant received treatment for his
multiple myeloma sooner, the fractures of T11, T12 and L1 might not have occurred.
Dr. Murray noted that appellant was undoubtedly suffering from multiple myeloma when he fell
in August.
By decision dated July 26, 2013, OWCP denied further reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
OWCP accepted appellant’s claim for compression fractures at L2 and L3 and approved
the surgery. It denied appellant’s claim for compression fractures at T11 and T12, and denied
surgery to treat this condition in a decision dated April 16, 2012. This determination was
affirmed by the hearing representative, a decision which was affirmed by an OWCP hearing
2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

3

representative on December 14, 2012. As noted, the Board does not have jurisdiction over the
merits of the claim and may only address whether appellant’s request for reconsideration was
properly denied without merit review.6
Appellant requested reconsideration and submitted a copy of a report by Dr. Murray’s
physician’s assistant. The report was previously of record but did not have Dr. Murray’s
countersignature until it was submitted on reconsideration.7 Appellant also submitted a note by
Dr. Murray dated February 28, 2013. Dr. Murray discussed his treatment of appellant’s injuries
and discussed the progression of appellant’s myeloma. However, the newly submitted report is
repetitive of Dr. Murray’s prior reports. The Board has held that evidence which is duplicative
or repetitive of evidence existing in the record is not sufficient to warrant further merit review.8
As this evidence is repetitive of Dr. Murray’s earlier reports, it does not constitute relevant and
pertinent new medical evidence and is insufficient to require OWCP to reopen appellant’s case
for further review of the merits.
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP, and has not submitted relevant and pertinent new evidence not previously
considered by OWCP. Accordingly, the Board finds that he did not meet any of the necessary
requirements and is not entitled to further merit review.9
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).

6

Id. at § 501.3(e).

7

The Board has held that such persons as physician’s assistants and physical therapists are not competent to
render a medical opinion under FECA. See David P. Sawchuk, 57 ECAB 316 (2006) (lay individual such as
physician’s assistants, nurses and physical therapists are not competent to render a medical opinion under FECA);
5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law).
8

L.T., Docket No. 09-1798 (issued August 5, 2010); L.H., 59 ECAB 253 (2007); Jennifer A. Guillary, 57 ECAB
485 (2005).
9

See L.H., 59 ECAB 253 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 26, 2013 is affirmed.
Issued: June 19, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

